

116 HR 7434 IH: To require the Administrator of the Small Business Administration to establish the interest rate for economic injury disaster loans, and for other purposes.
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7434IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Mr. Suozzi (for himself, Mr. King of New York, Miss Rice of New York, Mr. Meeks, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to establish the interest rate for economic injury disaster loans, and for other purposes.1.Interest rates on economic injury disaster loans(a)In generalNotwithstanding any other provision of law, during the period beginning on January 31, 2020, and ending on December 31, 2020, the Administrator of the Small Business Administration shall ensure that the interest rate on a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is 1 percent.(b)Effective date; applicabilityThis section shall be effective as if included in the CARES Act (Public Law 116–136) and shall apply to any loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) on or after the date of the enactment of the CARES Act.